DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/22 has been entered.
 
Receipt is acknowledged of Amendments, Remarks and an IDS filed on 05/24/22 and an IDS filed on 07/13/22. Claims 38, 41, 43 and 49 have been amended, claims 40 and 42 have been cancelled and no new claims have been added. Accordingly, claims 38-39, 41, 43-55, 59-62 remain pending in the Application. Claims 38-39, 41, 43-44 and 46-49 remain under examination on the merits. Claims 45, 50-55 and 59-62 remain withdrawn. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 38-39, 41, 43-44 and 46-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 11-13, 16-17 and 23 of U.S. Patent No. 9,974,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Specifically, examined Claim 1 is drawn to a self-assembled xerogel gel comprising: (i) one or more enzyme-cleavable amphiphilic gelators having a molecular weight of 2,500 or less, and (ii) one or more agents, wherein the one or more enzyme-cleavable amphiphilic gelators are self-assembled in the form of lamellae of gelator molecules, and the self-assembled gel comprises nanostructures comprising the lamellae and encapsulating the one or more agents.
Reference claim 1 is also drawn to a self-assembled gel composition comprising an enzyme-cleavable amphiphilic gelator having a molecular weight of 2,500 or less, and one or more agents. 
The difference is that examined claims are drawn to a xerogel while reference claim 1 is not specific but encompasses xerogel. Reference claims 12 and 13, for example state that the solvent is removed. 
In other words, essentially the two self-assembled gel compositions are to the same composition or so similar that they are not patentably distinguishable. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/24/22, with respect to the obviousness type double patenting rejection of claims over U.S. Patent Nos. 9,962,339; 10,300,023; 10,568,840 and 11,020,410 are persuasive and these rejections have been withdrawn. 
Regarding the obviousness type double patenting rejection of claims over Patent No. 9,974,859, Applicant made no argument and stated that filing of a terminal disclaimer will be considered once the claims have been otherwise determined to be allowable. 
A request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection.  

Claims 38-39, 41, 43-44 and 46-49 are rejected. Claims 45, 50-55 and 59-62 are withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                    /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616